Exhibit 10.3

 

Warrant CS-2

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED,
SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.

 

DIGITAL POWER CORPORATION

 

REDEEMABLE COMMON STOCK PURCHASE WARRANT

 

OCTOBER 21, 2016

 

THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) of Digital Power
Corporation, a corporation duly organized and validly existing under the laws of
California (the “Company”), is issued to the Holder (as defined below) in
connection with a 12% Secured Convertible Promissory Note (the “Note”) and
another warrant (the “Warrant-CS1”) that the Holder is also simultaneously
acquiring from the Company. This Warrant is exercisable for up to an aggregate
265,000 shares of Common Stock, as defined below, subject to adjustment pursuant
to the anti dilution provisions therein.

 

FOR VALUE RECEIVED, the Company hereby certifies that the registered holder
hereof, the [●], with an address at [●], and its successors and assigns (the
“Holder”), is entitled to purchase from the Company 265,000 duly authorized,
validly issued, fully paid and nonassessable shares of common stock, no par
value (the “Common Stock”), at a purchase price equal to $0.90 per share, as may
be adjusted pursuant to the anti-dilution provisions set forth herein (the
“Warrant Price”). The Holder is registered on the records of the Company
regarding registration and transfer of the Warrant (the “Warrant Register”) and
is the owner and Holder thereof for all purposes, except as described in Section
13 hereof.

 

1.     Warrant. Subject to the Company complying with Rule 713(a) of the NYSE
Mkt, if applicable, this Warrant shall become exercisable six months after the
date hereof.

 

2.      Expiration of Warrant. This Warrant shall expire on October 20, 2019
(the “Expiration Date”).

 

3.      Exercise of Warrant. This Warrant shall be exercisable pursuant to the
terms of Section 1 and this Section 3 hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 2 

 

3.1      Manner of Exercise. This Warrant may only be exercised by the Holder
hereof, in accordance with the terms and conditions hereof, in whole or in part
with respect to any portion of this Warrant, into shares of Common Stock (the
“Warrant Shares”), during normal business

 

hours on any day other than a Saturday or a Sunday or a day on which commercial
banking institutions in New York, New York are authorized by law to be closed (a
“Business Day”) on or prior to the Expiration Date with respect to such portion
of this Warrant, by surrender of this Warrant to the Company at its office
maintained pursuant to Section 13.2(a) hereof, accompanied by an exercise notice
(the “Exercise Notice”) in substantially the form attached to this Warrant as
Exhibit A (or a reasonable facsimile thereof) duly executed by the Holder,
together with the payment of the Warrant Price. The Holder also shall have the
right, at its election exercised in its sole discretion, when exercising the
Warrant, in whole or in part, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Exercise Price, elect instead to receive upon such exercise the "Net Number" of
shares of Common Stock determined according to the following formula (a
"Cashless Exercise"):

 

Net Number = (A x B) - (A x C)

  ---------------------

  B

 

For purposes of the foregoing formula:

 

A = the total number of shares with respect to which this Warrant is then being
exercised.

 

B = the Closing Price, as defined in Paragraph (e) of Section 4, of the Common
Stock on the trading day immediately preceding the date of the Exercise Notice.

 

C = the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

Anything to the contrary notwithstanding, in no event shall the Holder be
entitled to exercise any portion of this Warrant in excess of that portion of
this Warrant upon exercise of which the sum of (1) the number of shares of
Common Stock beneficially owned by the Holder and the Holder’s affiliates (other
than shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised portion of the Warrant or the unexercised or
unconverted portion of any other of the Company’s securities subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the exercise
of the portion of this Warrant with respect to which the determination of this
proviso is being made, would result in beneficial ownership by the Holder and
its affiliates of more than 9.99% of the outstanding shares of Common Stock
(“Ownership Limitation”). Beneficial ownership shall be determined in accordance
with Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”),
and Regulations 13D - G thereunder, provided, further, however, that the
limitations on exercised may be waived by the Holder upon, at the election of
the Holder, not less than 61 days’ prior notice to the Company, and the
provisions of the exercise limitation shall continue to apply until such 61st
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver).

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 3 

 

3.2      When Exercise Effective. Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 3.1 hereof, and, at such time, the corporation, association,
partnership, organization, business, individual, government or political
subdivision thereof or a governmental agency (a “Person” or the “Persons”) in
whose name or names any certificate or certificates for shares of Common Stock
shall be issuable upon exercise as provided in Section 3.3 hereof shall be
deemed to have become the holder or holders of record thereof.

 

3.3      Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Company’s transfer agent (the
“Transfer Agent”) to the Holder by crediting the account of the Holder’s prime
broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system if the Company is then a participant in such system
and either (A) there is an effective Registration Statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by the Holder
or (B) this Warrant is being exercised via cashless exercise, and otherwise by
physical delivery to the address specified by the Holder in the Exercise Notice
by the date that is three Business Days after the latest of (A) the delivery to
the Company of the Exercise Notice, (B) surrender of this Warrant and (C)
payment of the aggregate Exercise Price as set forth above (including by
cashless exercise) (such date, the “Warrant Share Delivery Date”). If the
Company fails for any reason to deliver to the Holder certificates evidencing
the Warrant Shares subject to an Exercise Notice by the Warrant Share Delivery
Date, the Company shall pay to the Holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of Warrant Shares subject to such exercise
(based on the closing price of the Common Stock on the date of the applicable
Exercise Notice), $10 per Business Day (increasing to $20 per Business Day on
the fifth Business Day after such liquidated damages begin to accrue) for each
Business Day after such Warrant Share Delivery Date until such certificates are
delivered or the Holder rescinds such exercise.

 

3.4     Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit the Warrant Shares to the Holder via the DWAC system or a certificate
or certificates representing the Warrant Shares pursuant to Section 3.3 by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

3.5     Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit the Warrant Shares to the
Holder via the DWAC system or a certificate or certificates representing the
Warrant Shares pursuant to an exercise on or before the Warrant Share Delivery
Date as provided in Section 3.3 above, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares that the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence, the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
reasonable evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 4

 

3.6     Partial Exercise. In case exercise is in part only, a new Warrant of
like tenor, dated the date hereof and calling in the aggregate on the face
thereof for the number of Warrant Shares equal to the number of Warrant Shares
called for on the face of this Warrant minus the number of Warrant Shares
designated by the Holder upon exercise as provided in Section 3.1 hereof
(without giving effect to any adjustment thereof).

 

3.7     Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant and upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the Warrant
Shares issued upon exercise) to which the Holder shall continue to be entitled
after exercise in accordance with the terms of this Warrant; provided, however,
that if the Holder shall fail to make a request, the failure shall not affect
the continuing obligation of the Company to afford the rights to such Holder.

 

4.     Warrant Adjustments.

 

The Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment with respect to events after the date
hereof as follows:

 

(a)      Adjustment for Change in Capital Stock. Except as provided in Paragraph
4 (p) below, if the Company shall (i) declare a dividend on its outstanding
Common Stock in shares of its capital stock, (ii) subdivide its outstanding
Common Stock, or (iii) issue any shares of its capital stock by reclassification
of its Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then in each such case the Warrant Price in effect immediately prior to such
action shall be adjusted so that if this Warrant is thereafter exercised, the
Holder may receive the number and kind of shares which it would have owned
immediately following such action if it had exercised this Warrant immediately
prior to such action. Such adjustment shall be made successively whenever such
an event shall occur. The adjustment shall become effective immediately after
the record date in the case of a dividend or distribution and immediately after
the effective date in the case of a subdivision or reclassification. If after an
adjustment the Holder upon exercise of this Warrant may receive shares of two or
more classes of capital stock of the Company, the Company's Board of Directors,
in good faith, shall determine the allocation of the adjusted Warrant Price
between the classes of capital stock. After such allocation, the Warrant Price
of each class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to Common Stock in this Section 4.

 

 
 

--------------------------------------------------------------------------------

 

 

Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 5 

 

(b)     [Intentionally Deleted]

 

(c)     [Intentionally Deleted]

 

(d)     [Intentionally Deleted]

 

(e)     [Intentionally Deleted]

 

(f)     [Intentionally Deleted]

 

(g)     Number of Shares. Upon each adjustment of the Warrant Price as a result
of the calculations made in Paragraphs 4 (a) through (d) above, this Warrant
shall thereafter evidence the right to purchase, at the adjusted Warrant Price,
that number of shares (calculated to the nearest one-hundredth) obtained by
dividing (i) the product obtained by multiplying the number of shares issuable
upon exercise of this Warrant prior to adjustment of the number of shares by
Warrant Price in effect prior to adjustment of the Warrant Price by (ii) the
Warrant Price in effect after such adjustment of the Warrant Price

 

(h)     Transactions Not Requiring Adjustments. No adjustment need be made for a
transaction referred to in Paragraphs (a) through (e) of this Section if the
Holder is permitted to participate in the transaction on a basis no less
favorable than any other party and at a level which would preserve the Holder’s
percentage equity participation in the Common Stock upon exercise of this
Warrant. No adjustment need be made for sales of Common Stock pursuant to a
Company plan for reinvestment of dividends or interest, the granting of options
and/or the exercise of options outstanding under any of the Company's currently
existing stock option plans, the exercise of currently existing incentive stock
options or incentive stock options which may be granted in the future, the
exercise of any other of the Company's currently outstanding options, or any
currently authorized warrants, whether or not outstanding. If this Warrant
becomes exercisable solely into cash, no adjustment need be made thereafter.
Interest will not accrue on the cash.

 

(i)     Action to Permit Valid Issuance of Common Stock. Before taking any
action which would cause an adjustment reducing the Warrant Price below the then
par value, if any, of the shares of Common Stock issuable upon exercise of this
Warrant, the Company will take all corporate action which may, in the opinion of
its counsel, be necessary in order that the Company may validly and legally
issue shares of such Common Stock at such adjusted Warrant Price.

 

(j)     Minimum Adjustment. No adjustment in the Warrant Price shall be required
if such adjustment is less than $0.05; provided, however, that any adjustments,
which by reason of this Paragraph 4 (j) are not required to be made, shall be
carried forward and taken into account in any subsequent adjustment. All
calculations under this Section 4 shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be. Anything to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Warrant Price, in addition to those required by this Paragraph 4 (j), as it in
its discretion shall determine to be advisable in order that any stock
dividends, subdivision of shares, distribution of rights to purchase stock or
securities, or distribution of securities convertible into or exchangeable for
stock hereafter made by the Company to its stockholders shall not be taxable.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 6 

 

(k)     Referral of Adjustment. In any case in which this Section 4 shall
require that an adjustment in the Warrant Price be made effective as of a record
date for a specified event (the “Exercise Event”), if this Warrant shall have
been exercised after such record date, the Company may elect to defer until the
occurrence of the Exercise Event issuing to the Holder the shares, if any,
issuable upon the Exercise Event over and above the shares, if any, issuable
upon such exercise on the basis of the Warrant Price in effect prior to such
adjustment; provided, however, that the Company shall deliver to the Holder a
due bill or other appropriate instrument evidencing the Holder’ right to receive
such additional shares upon the occurrence of the Exercise Event.

 

(l)     Number of Shares. Upon each adjustment of the Warrant Price as a result
of the calculations made in Paragraphs (a) through (e) of this Section 4, this
Warrant shall thereafter evidence the right to purchase, at the adjusted Warrant
Price, that number of shares (calculated to the nearest thousandth) obtained by
dividing (i) the product obtained by multiplying the number of shares
purchasable upon exercise of this Warrant prior to adjustment of the number of
shares by the Warrant Price in effect prior to adjustment of the Warrant Price
by (ii) the Warrant Price in effect after such adjustment of the Warrant Price.

 

(m)     [Intentionally Deleted]

 

(n)     [Intentionally Deleted]

 

(o)     Notice of Adjustments. Whenever the Warrant Price is adjusted, the
Company shall promptly mail to the Holder a notice of the adjustment together
with a certificate from the Company's Chief Financial Officer briefly stating
(i) the facts requiring the adjustment, (ii) the adjusted Warrant Price and the
manner of computing it, and (iii) the date on which such adjustment becomes
effective. The certificate shall be prima facia evidence that the adjustment is
correct, absent manifest error.

 

(p)     Reorganization of Company. If the Company is a party to a merger,
consolidation or a transaction in which (i) the Company transfers or leases
substantially all of its assets; (ii) the Company reclassifies or changes its
outstanding Common Stock; or (iii) the Common Stock is exchanged for securities,
cash or other assets; the Person who is the transferee or lessee of such assets
or is obligated to deliver such securities, cash or other assets shall assume
the terms of this Warrant. If the issuer of securities deliverable upon exercise
of this Warrant is an affiliate of the surviving, transferee or lessee
corporation, that issuer shall join in such assumption. The assumption agreement
shall provide that the Holder may exercise this Warrant into the kind and amount
of securities, cash or other assets which it would have owned immediately after
the consolidation, merger, transfer, lease or exchange if it had exercised this
Warrant immediately before the effective date of the transaction. The assumption
agreement shall provide for adjustments that shall be as nearly equivalent as
may be practical to the adjustments provided for in this Section 4. The
successor company shall mail to the Holder a notice briefly describing the
assumption agreement. If this Paragraph applies, Paragraph 4 (a) above does not
apply.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 7 

 

(q)     Dissolution, Liquidation. In the event of the dissolution or total
liquidation of the Company, then after the effective date thereof, this Warrant
and all rights thereunder shall expire.

 

(r)     Notices. If (i) the Company takes any action that would require an
adjustment in the Warrant Price pursuant to this Section 4; or (ii) there is a
liquidation or dissolution of the Company, the Company shall mail to the Holder
a notice stating the proposed record date for a distribution or effective date
of a reclassification, consolidation, merger, transfer, lease, liquidation or
dissolution. The Company shall mail the notice at least 15 days before such
date. Failure to mail the notice or any defect in it shall not affect the
validity of the transaction.

 

5.      Fractional Shares. If the number of Warrant Shares purchasable upon the
exercise of this Warrant is adjusted pursuant to Section 4 hereof, the Company
shall nevertheless not be required to issue fractions of shares upon exercise of
this Warrant or otherwise, or to distribute certificates that evidence
fractional shares. Instead the Company will issue cash in the amount equal to
the fractional share times the Current Market Price calculated to the nearest
penny.

 

6.     Right to Registration. The Holder has the right to require the Company to
register the Warrant Shares under the Act in accordance with the terms of an
agreement (the “Registration Rights Agreement”) dated as of the date hereof
between the Company and the Holders. The date that the first Registration
Statement filed pursuant to the Registration Rights Agreement is declared
effective by the Commission is herein referred to as the “Effective Date.”

 

7.      Redemption.

 

(a)     Company’s Right to Redeem this Warrant. On or after the Effective Date,
as long as the Warrant Shares may be sold publicly, on not less than 30 days
notice to the Holder, the Company may redeem this Warrant at a redemption price
of $0.001 times the number of Warrant Shares for which this Warrant can then be
exercised (the "Redemption Price"), provided that the reported Closing Price of
the Common Stock equals or exceeds $3.00 per share for a period of 30
consecutive calendar days ending one trading day prior to the date that the
notice of redemption is sent. All unexercised Warrants must be redeemed if any
Warrants are redeemed.

 

(b)     Method of Redemption. In case the Company shall desire to exercise its
right to redeem the Warrants, it shall mail a notice of redemption to the
Holder, first class, postage prepaid, not later than the 30th day before the
date fixed for redemption, at its last address as shall appear in the records of
the Company.

 

(c)     Notice of Redemption. The notice of redemption shall specify (i) the
Redemption Price; (ii) the date fixed for redemption; (iii) the place where the
Warrants shall be delivered and the Redemption Price paid; and (iv) that the
right to exercise the Warrants shall terminate at 5:00 PM (New York time) on the
date fixed for redemption. The date fixed for the redemption of th0 Warrants
shall be the Redemption Date.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 8 

 

(d)     Delivery of Redemption Price and Expiration of the Warrants. From and
after the Redemption Date, the Company shall, at the place specified in the
notice of redemption, upon presentation and surrender to the Company by or on
behalf of the Holder of its Warrants to be redeemed, deliver or cause to be
delivered to or upon the written order of the Holder a sum in cash equal to the
Redemption Price of of its Warrants to be redeemed. From and after the
Redemption Date and upon the deposit or setting aside by the Company of a sum
sufficient to redeem all of the Warrants called for redemption, the Warrants to
be redeemed, shall expire and become void and all rights hereunder, except the
right to receive payment of the Redemption Price, shall cease.

 

8.      No Dilution or Impairment.

 

8.1     Actions to Permit Issuance of Warrant Shares. The Company will not, by
amendment of its certificate of incorporation or through any consolidation,
merger, reorganization, transfer of assets, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of the Warrants, but will at all times in
good faith assist in the carrying out of all of the terms and in the taking of
all actions necessary or appropriate in order to protect the rights of the
Holder. Without limiting the generality of the foregoing, the Company (a) will
not permit the par value of any shares of Common Stock receivable upon the
exercise of the Warrants to exceed the amount payable therefor upon exercise,
(b) will take all actions necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock on
the exercise of the Warrants, and (c) will not take any action which results in
any adjustment of the Warrant Price if the total number of shares of Common
Stock issuable after the action upon the exercise of the Warrant would exceed
the total number of shares of Common Stock then authorized by the Company's
certificate of incorporation and available for the purpose of issuance upon
exercise.

 

8.2     Acknowledgement of Company’s Obligations. The Company acknowledges that
its obligation to issue shares of Common Stock issuable upon exercise of the
Warrants is binding upon it and enforceable regardless of the dilution that such
issuance may have on the ownership interests of other stockholders.

 

9.      Chief Financial Officer’s Report as to Adjustments. In the case of any
adjustment or re-adjustment in the shares of Common Stock issuable upon the
exercise of the Warrants, the Company at its expense will promptly compute the
adjustment or re-adjustment in accordance with the terms of the Warrants and
cause its Chief Financial Officer to certify the computation (other than any
computation of the fair value of property as determined in good faith by the
Board of Directors of the Company) and prepare a report setting forth the
adjustment or re-adjustment and showing in reasonable detail the method of
calculation thereof and the facts upon which the adjustment or re-adjustment is
based, including a statement of (a) the number of shares of Common Stock
outstanding or deemed to be outstanding and (b) the Warrant Price in effect
immediately prior to the deemed issuance or sale and as adjusted and re-adjusted
(if required by Section 4 hereof) on account thereof. The Company will forthwith
mail a copy of each report to the Holder and will, upon the written request at
any time of the Holder, furnish to the Holder a like report setting forth the
Warrant Price at the time in effect and showing in reasonable detail how it was
calculated. The Company will also keep copies of all reports at its office
maintained pursuant to Section 13.2(a) hereof and will cause them to be
available for inspection at the office during normal business hours upon
reasonable notice by the Holder or any prospective purchaser of the Warrants
designated by the Holder.

 

 
 

--------------------------------------------------------------------------------

 

 

Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 9 

 

10.     Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, free from
all taxes, liens and charges with respect to the issue thereof and not be
subject to preemptive rights or other similar rights of stockholders of the
Company, solely for the purpose of effecting the exercise of the Warrants, such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the exercise thereof, and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the exercise
of the Warrants, in addition to such other remedies as shall be available to the
Holder, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase the number of authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes, including without limitation, using its best efforts to obtain the
requisite stockholder approval necessary to increase the number of authorized
shares of the Company’s Common Stock. All shares of Common Stock issuable upon
exercise of the Warrants shall be duly authorized and, when issued upon
exercise, shall be validly issued and, in the case of shares, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, and that upon issuance such shares
shall be listed on each securities exchange, if any, on which the other shares
of outstanding Common Stock of the Company are then listed.

 

11.     Listing. The Company shall at all times comply in all respects with the
Company’s reporting, filing and other obligations under the by-laws or rules of
each national securities exchange or inter-dealer quotation system upon which
shares of Common Stock are then listed and shall list the shares issuable upon
the exercise of the Warrants on such national securities exchange or
inter-dealer quotation system.

 

12.      Investment Representations: Restrictions on Transfer.

 

12.1     Investment Representations. The Holder acknowledge that the Warrants
and the Warrant Shares have not been and, except as otherwise provided herein,
will not be registered under the Act or qualified under applicable state
securities laws and that the transferability thereof is restricted by the
registration provisions of the Act as well as such state laws. The Holder
represents that it is acquiring this Warrant and will acquire the Warrant Shares
for its own account, for investment purposes only and not with a view to resale
or other distribution thereof, nor with the intention of selling, transferring
or otherwise disposing of all or any part of such securities for any particular
event or circumstance, except selling, transferring or disposing of them upon
full compliance with all applicable provisions of the Act, the Securities
Exchange Act of 1934, the Rules and Regulations promulgated by the Commission
thereunder, and any applicable state securities laws. The Holder further
understands and agrees that (i) neither the Warrants nor the Warrant Shares may
be sold or otherwise transferred unless they are subsequently registered under
the Act and qualified under any applicable state securities laws or, in the
opinion of counsel reasonably satisfactory to the Company, an exemption from
such registration and qualification is available; (ii) any routine sales of the
Company's securities made in reliance upon Rule 144 promulgated by the
Commission under the Act, can be effected only pursuant to the terms and
conditions of that Rule, including applicable holding periods and timely filing
requirements with the Commission for the Company; and (iii) except as otherwise
set forth herein, the Company is under no obligation to register the Warrants or
the Warrant Shares on its behalf or to assist it in complying with any exemption
from registration under the Act. The Holder agrees that each certificate
representing any Warrant Shares for which the Warrants may be exercised will
bear on its face a legend in substantially the following form:

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 10

 

These securities have not been registered under the Securities Act of 1933 or
qualified under any state securities laws. They may not be sold, hypothecated or
otherwise transferred in the absence of an effective registration statement
under that Act or qualification under applicable state securities laws without
an opinion counsel reasonably acceptable to the Company that such registration
and qualification are not required.

 

12.2     Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer
of any securities that are not registered under an effective registration
statement under the Act (“Restricted Securities”), the Holder will give written
notice to the Company of the Holder's intention to affect a transfer and to
comply in all other respects with this Section 12.2. Each notice (a) shall
describe the manner and circumstances of the proposed transfer, and (b) shall
designate counsel for the Holder giving the notice (who may be in-house counsel
for the Holder). The Holder giving notice will submit a copy thereof to the
counsel designated in the notice. The following provisions shall then apply:

 

(i) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer (i.e. private sale of Restricted Securities) may
be effected without registration of Restricted Securities under the Act (which
opinion shall state the bases for the legal conclusions reached therein), the
Holder shall thereupon be entitled to transfer the Restricted Securities in
accordance with the terms of the notice delivered by the Holder to the Company.
Each certificate representing the Restricted Securities issued upon or in
connection with any transfer shall bear the restrictive legends required by
Section 12.1 hereof.

 

(ii) If the opinion called for in (i) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either (x) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 12.2 and fulfillment of the provisions of clause (i)
above, or (y) such Restricted Securities have been effectively registered under
the Act.

 

12.3      Termination of Restrictions. The restrictions imposed by this Section
12 upon the transferability of Restricted Securities shall cease and terminate
as to any particular Restricted Securities: (a) which Restricted Securities
shall have been effectively registered under the Act, or (b) when, in the
opinions of both counsel for the holder thereof and counsel for the Company,
which opinion shall not be unreasonably withheld, such restrictions are no
longer required in order to insure compliance with the Act or Section 12 hereof.
Whenever such restrictions shall cease and terminate as to any Restricted
Securities, the holder thereof shall be entitled to receive from the Company,
without expense (other than applicable transfer taxes, if any), new securities
of like tenor not bearing the applicable legends required by Section 12.1
hereof.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 11 

 

13.      Ownership, Transfer and Substitution of Warrant.

 

13.1      Ownership of Warrant. The Company may treat the Holder, in whose name
this Warrant is registered to in the Warrant Register maintained pursuant to
Section 13.2(b) hereof, as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when any Warrant
is properly assigned by a notice in substantially the form attached to this
Warrant as Exhibit B (or a reasonable facsimile thereof) duly executed by the
holder thereof in blank, the Company shall treat the bearer thereof as the owner
of such Warrant for all purposes, notwithstanding any notice to the contrary.
Subject to Section 12 hereof, this Warrant, if properly assigned, may be
exercised by a new holder without a new Warrant first having been issued.

 

13.2 Office; Transfer and Exchange of Warrant.

 

(a) The Company will maintain an office (which may be an agency maintained at a
bank) at 49430 Lakeview Boulevard, Fremont, CA 94538 (until the Company notifies
the Holder of any change of location of the office) where notices, presentations
and demands in respect of the may be made upon it.

 

(b) The Company shall cause to be kept at its office maintained pursuant to
Section 13.2(a) hereof a Warrant Register for the registration and transfer of
the Warrants. The names and addresses of holders of the Warrants, the transfers
thereof and the names and addresses of transferees of the Warrants shall be
registered in such Warrant Register. The Person in whose name any Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of such Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.

 

(c) Upon the surrender of a Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Section 13.2(a) hereof, the Company at its expense will (subject to compliance
with Section 12 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of the Warrant so surrendered.

13.3      Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of a
Warrant and, in the case of any such loss, theft or destruction of a Warrant,
upon delivery of indemnity reasonably satisfactory to the Company in form and
amount or, in the case of any mutilation, upon surrender of a Warrant for
cancellation at the office of the Company maintained pursuant to Section 13.2(a)
hereof, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor and dated the date hereof.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 12 

 

14.      No Rights or Liabilities as Stockholder. Except as may otherwise be
provided herein, no Holder shall be entitled to vote or receive dividends or be
deemed the holder of any shares of Common Stock or any other securities of the
Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until such Holder’s Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein. The Holder will not be
entitled to share in the assets of the Company in the event of liquidation,
dissolution or the winding up of the Company.

 

15.      Notices. Any notice or other communication in connection with this
Warrant shall be deemed to be given if in writing addressed as hereinafter
provided and actually delivered at such address: (a) if to any Holder, at the
registered address of such holder as set forth in the Warrant Register kept at
the office of the Company maintained pursuant to Section 13.2(a) hereof, or (b)
if to the Company, to the attention of its Chief Financial Officer at its office
maintained pursuant to Section 13.2(a) hereof; provided, however, that the
exercise of any Warrant shall be effective in the manner provided in Section 3
hereof.

 

16.     Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.

 

17.     Warrant Agent. The Company shall serve as warrant agent under for the
Warrants. Upon 30 days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

 
 

--------------------------------------------------------------------------------

 

 



Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 13 

 

18.     Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of Nevada applicable to contracts made and to be performed
entirely within such State. Any action, suit or proceeding in connection with
this Warrant may be brought in a federal or state court of record located in
Clark County, Nevada, and Holder and Company each agrees to submit to the
personal jurisdiction of such court and waives any objection which either may
have, based on improper venue or forum non conveniens, to the conduct of any
proceeding in any such court and waives personal service of any and all process
upon it, and consents that all such service of process be made by mail or
messenger directed to it at the address referred to in Section 15 above and that
service so made shall be deemed to be completed upon the earlier of actual
receipt or five days after the same shall have been posted to its address. The
section headings in this Warrant are for purposes of convenience only and shall
not constitute a part hereof. The use herein of the masculine pronouns or
similar terms shall be deemed to include the feminine and neuter genders as well
and vice versa and the use of the singular pronouns shall be deemed to include
the plural as well and vice versa.

 

 

 

 

 

(signature page to follow)

 

 
 

--------------------------------------------------------------------------------

 

 

Redeemable Common Stock Purchase Warrant-$0.90

issued by Digital Power Corporation

Page 14 

 

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first above written.

 

DIGITAL POWER CORPORATION

 

By: ___________________________________

Name: Amos Kohn

Title: President and Chief Executive Officer

 

 

Agreed and Accepted:

[●]

 

 

___________________________

[●]

 

 
 

--------------------------------------------------------------------------------

 

 

Warrant – CS2

$0.90 Exercise Price

 

EXHIBIT A

 

EXERCISE NOTICE

 

To Be Executed by the Holder

In Order to Exercise Warrants

 

TO: Digital Power Corporation

 

(1)     The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

 

(2)     Payment shall take the form of (check applicable box):

 

 □      in lawful money of the United States; or

 

 □      the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 3.1 to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 3.1.

 

(3)     Please issue a certificate or certificates representing the Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

_________________________________________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_________________________________________________________

 

_________________________________________________________

 

 

Dated:                        

________________________________  

 

 

 

________________________________  

      ________________________________    Address      
________________________________    Taxpayer Identification Number      
________________________________    Signature    

 

 
 

--------------------------------------------------------------------------------

 

 

Warrant – CS-2

$0.90 Exercise Price

 

EXHIBIT B

 

[FORM OF ASSIGNMENT]

 

To be executed by the registered holder if such holder

desires to transfer the Warrant Certificate.

 

FOR VALUE RECEIVED                                     hereby sells, assigns and
transfers unto

 

 

(Please print name and address of transferee)

 

this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint ________________ Attorney, to
transfer the within Warrant Certificate on the books of the within-named
Company, with full power of substitution.

 

Dated: ________________

 

 

 

Signature  

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate.) 

 

 

     

(Insert Social Security or Other

Identifying Number of Holder)

              Signature Guaranteed

 